                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VENTURE GENERAL AGENCY, LLC, et                    Case No. 19-cv-02778-TSH
                                         al.,
                                   8
                                                        Plaintiffs,                         ORDER RE: MOTION TO DISMISS
                                   9
                                                 v.                                         Re: Dkt. No. 19
                                  10
                                         WELLS FARGO BANK, N.A., et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13                                         I.     INTRODUCTION
                                  14          Plaintiffs Venture General Agency, LLC and Old American County Mutual Fire Insurance

                                  15   Co. bring a negligence claim against Defendant Wells Fargo Bank, N.A. after a third party

                                  16   fraudulently induced Venture to transfer $1,708,112.86 into an account held by the third party at

                                  17   Wells Fargo. Pending before the Court is Wells Fargo’s Motion to Dismiss pursuant to Federal

                                  18   Rule of Civil Procedure 12(b)(6). ECF No. 19. Plaintiffs filed an Opposition (ECF No. 20) and

                                  19   Defendant filed a Reply (ECF No. 21). The Court finds this matter suitable for disposition

                                  20   without oral argument and VACATES the October 17, 2019 hearing. See Civ. L.R. 7-1(b).

                                  21   Having considered the parties’ positions and the relevant legal authority, the Court GRANTS

                                  22   Wells Fargo’s motion for the following reasons.

                                  23                                          II.   BACKGROUND
                                  24          The Court laid out in detail the allegations in this case in its order granting Wells Fargo’s

                                  25   motion to dismiss Plaintiffs’ original complaint. ECF No. 16. Because the First Amended

                                  26   Complaint (“FAC”) is largely identical to the original complaint, the Court assumes familiarity

                                  27   with those allegations and will not repeat them in full here. Summarizing the dispute, however,

                                  28   Plaintiff Venture General Agency, acting as a managing general agent (“MGA”) for Old
                                   1   American, was fraudulently induced by an unknown, third-party fraudster into transferring

                                   2   $1,708,112.86 of Old American’s funds into a fraudulent account opened with Wells Fargo in Old

                                   3   American’s name. Plaintiffs’ original complaint (ECF No. 1), filed on May 21, 2019, asserted one

                                   4   count of negligence and one count of negligence per se against Wells Fargo. Wells Fargo moved

                                   5   for dismissal of that complaint on June 25, 2019. ECF No. 8.

                                   6          On reviewing Wells Fargo’s motion to dismiss the original complaint, the Court found that

                                   7   a bank does not owe a duty of care to noncustomers. It found that because the complaint did not

                                   8   allege that Plaintiffs were customers of Wells Fargo, it failed to plead allegations showing a duty

                                   9   of care owed by Wells Fargo to Plaintiffs. Thus, the Court found Plaintiffs failed to state a valid

                                  10   claim of negligence. It dismissed that claim with leave to amend. Regarding Plaintiffs’

                                  11   negligence per se claim, the Court noted that the claim was based on Wells Fargo’s alleged failure

                                  12   to comply with the Bank Secrecy Act (“BSA”) as amended by the USA PATRIOT Act, 31 U.S.C.
Northern District of California
 United States District Court




                                  13   §§ 5311-32. The Court found that there is no private right of action under the BSA or Patriot Act,

                                  14   and that because there is no private right of action, there can be no duty of Wells Fargo to

                                  15   Plaintiffs arising out of those acts. The Court dismissed Plaintiffs’ negligence per se claim

                                  16   without leave to amend.

                                  17          Plaintiffs’ FAC makes the same factual allegations in support of the negligence claim as

                                  18   the original complaint did, save for the addition of the following:
                                                      During the relevant time periods herein, Old American maintained
                                  19                  two premium trust accounts with Wells Fargo, which were joint
                                                      accounts shared by Old American as well as its MGAs. One such
                                  20                  premium trust account, ending in *7076, was opened in or about
                                                      August 2012, while the other such premium trust account, ending in
                                  21                  *3430, was opened in or about September 2015. These accounts
                                                      remain open and active between Old American and/or its MGAs and
                                  22                  Wells Fargo.
                                  23   FAC ¶ 7.

                                  24          Wells Fargo has moved for dismissal of the FAC pursuant to Federal Rule of Civil

                                  25   Procedure 12(b)(6). ECF No. 19.

                                  26                                       III.   LEGAL STANDARD
                                  27          A complaint must contain a “short and plain statement of the claim showing that the

                                  28   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). To survive a Rule 12(b)(6) motion to
                                                                                         2
                                   1   dismiss, a complaint must plead “enough facts to state a claim to relief that is plausible on its

                                   2   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Plausibility does not mean

                                   3   probability, but it requires “more than a sheer possibility that a defendant has acted unlawfully.”

                                   4   Ashcroft v. Iqbal, 556 U.S. 662, 687 (2009). A complaint must provide a defendant with “fair

                                   5   notice” of the claims against it and the grounds for relief. Twombly, 550 U.S. at 555 (quotations

                                   6   and citation omitted); Fed. R. Civ. P. 8(a)(2) (A complaint must contain a “short and plain

                                   7   statement of the claim showing that the pleader is entitled to relief.”). In considering a motion to

                                   8   dismiss, the court accepts factual allegations in the complaint as true and construes the pleadings

                                   9   in the light most favorable to the nonmoving party. Manzarek v. St. Paul Fire & Marine Ins. Co.,

                                  10   519 F.3d 1025, 1031 (9th Cir. 2008).; Erickson v. Pardus, 551 U.S. 89, 93-94 (2007). However,

                                  11   “the tenet that a court must accept a complaint’s allegations as true is inapplicable to threadbare

                                  12   recitals of a cause of action’s elements, supported by mere conclusory statements.” Iqbal, 556
Northern District of California
 United States District Court




                                  13   U.S. at 678.

                                  14          If a Rule 12(b)(6) motion is granted, the “court should grant leave to amend even if no

                                  15   request to amend the pleading was made, unless it determines that the pleading could not possibly

                                  16   be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000) (en

                                  17   banc) (citations and quotations omitted). However, the Court may deny leave to amend for several

                                  18   reasons, including “undue delay, bad faith or dilatory motive on the part of the movant, repeated

                                  19   failure to cure deficiencies by amendments previously allowed, undue prejudice to the opposing

                                  20   party by virtue of allowance of the amendment, [and] futility of amendment.” Eminence Capital,

                                  21   LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003) (citing Foman v. Davis, 371 U.S. 178,

                                  22   182 (1962)).

                                  23                                            IV.   DISCUSSION
                                  24          The Court based its first dismissal of Plaintiffs’ negligence claim on the principle that,

                                  25   “absent extraordinary and specific facts, a bank does not owe a duty of care to a noncustomer.”

                                  26   Software Design & Appl., Ltd. v. Hoefer & Arnett, Inc., 49 Cal. App. 4th 472, 479 (1996)

                                  27   (citations omitted); Dodd v. Citizens Bank of Costa Mesa, 222 Cal. App. 3d 1624, 1628 (1990)

                                  28   (holding that a bank does not owe a duty of care to a noncustomer absent a showing that the
                                                                                         3
                                   1   noncustomer was an alter ego of, or had personally guaranteed the debts of, the bank’s customer);

                                   2   Eisenberg v. Wachovia Bank, N.A., 301 F.3d 220, 226 (4th Cir. 2002) (“[I]t has been held that

                                   3   banks do not owe a duty of care to noncustomers even when the noncustomer is the person in

                                   4   whose name an account was fraudulently opened.”). Plaintiffs attempt to cure the defect of their

                                   5   first complaint by alleging in the FAC that Old American (along with its MGAs) was a customer

                                   6   of Wells Fargo at the times surrounding the fraudulent transfers.

                                   7          Wells Fargo argues that even though Old American was a customer of Wells Fargo at the

                                   8   time of the fraudulent transfers, that is insufficient to give rise to a duty of care to Old American as

                                   9   to the transactions in this matter. It argues that because a bank’s duty of care is “born from its

                                  10   contract with its customer, it follows that the duty of care is limited by the terms of the contract . .

                                  11   . .” Mot. to Dismiss FAC 7, ECF No. 21. It argues that Plaintiffs have not pleaded any facts

                                  12   showing a nexus between Plaintiffs’ Wells Fargo accounts and the funds transferred into the
Northern District of California
 United States District Court




                                  13   fraudster’s Wells Fargo account. Id. As a result, it argues, Plaintiffs are not considered Wells

                                  14   Fargo customers for purposes of the fraudulent transactions, where the alleged fraudster is the

                                  15   owner of the Wells Fargo account. Id.

                                  16          Plaintiffs argue that after receiving actual knowledge of fraud on Old American, one of its

                                  17   customers, Wells Fargo had a duty to cooperate with Plaintiffs in correcting the fraud. Pls.’ Opp’n

                                  18   to Mot. to Dismiss (“Opp’n”) 6-7, ECF No. 20. They contend that they are asserting a novel legal

                                  19   theory—that a bank owes a duty to a customer when the customer is defrauded on an unrelated

                                  20   account. They argue dismissal is disfavored where a party is asserting a novel legal theory, and

                                  21   thus this motion to dismiss should be denied. Id. at 4-5. They also argue that their case should be

                                  22   allowed to proceed so that they may be permitted to obtain discovery on the contracts and

                                  23   amendments Old American has with Wells Fargo to “verify their authenticity and ascertain their

                                  24   terms and conditions and whether same are enforceable.” Id. at 5. And they argue alternatively

                                  25   that, even if their theories of recovery are “imperfectly pleaded,” dismissal is not warranted

                                  26   because the facts demonstrate their entitlement to relief. Id.

                                  27   A.     Whether Wells Fargo Owed Plaintiffs a Duty
                                  28          The Court agrees with Wells Fargo that, even though Old American might have been a
                                                                                          4
                                   1   customer of Wells Fargo at the time of fraudulent transactions, Wells Fargo owed no duty to

                                   2   Plaintiffs vis-à-vis those transactions. While a bank owes its customers a duty of care, that “basic

                                   3   duty of care derives from the contract with their customer[.]” Software Design, 49 Cal. App. 4th

                                   4   at 479; Roy Supply, Inc. v. Wells Fargo Bank, 39 Cal. App. 4th 1051, 1076 (1995) (“The duty

                                   5   owed by the Bank in this case derives from its contracts with its customers[.]”); Allen v. Bank of

                                   6   America Nat'l Trust & Sav. Asso., 58 Cal. App. 2d 124, 127 (1943) (“The relation of banker and

                                   7   depositor is founded on contract.”). Even though Plaintiffs now allege Old American was a

                                   8   customer of Wells Fargo, they have not alleged that they were parties to the agreement underlying

                                   9   the account involved in the fraudulent transfers. See Roy Supply, 39 Cal. App. 4th 1076

                                  10   (shareholder of corporate plaintiffs owed no duty of care where he “was not a party to [bank]

                                  11   contracts, nor is there any allegation [he] was an intended beneficiary of the contracts between

                                  12   defendant and the corporate plaintiffs”). “Absent extraordinary and specific facts . . . a bank is
Northern District of California
 United States District Court




                                  13   liable only to its customer for its mishandling of that customer’s account.” Id. (citations omitted);

                                  14   Chazen v. Centennial Bank, 61 Cal. App. 4th 532, 537 (1998) (the contractual relationship

                                  15   between bank and depositor “entails no contractual obligation to persons other than the account

                                  16   holder”). Plaintiffs have not alleged any actions by Wells Fargo in connection with any of Old

                                  17   American’s accounts. Their FAC relates to actions Wells Fargo took (or didn’t take) in

                                  18   connection with a third-party’s account. Plaintiffs have not alleged that they had any interest in

                                  19   that account. Whatever duties Wells Fargo owed in connection with that account were owed to

                                  20   that accountholder. That duty did not extend to Old American as a holder of separate, unrelated

                                  21   accounts. The FAC does not allege facts showing a general duty of care owed by Wells Fargo to

                                  22   Plaintiffs, even with the added allegation that Old American had separate, existing accounts at

                                  23   Wells Fargo.

                                  24          Plaintiffs allege alternatively that Wells Fargo had an independent duty to cooperate with

                                  25   them in investigating and remedying the fraud after receiving actual knowledge of the fraud. FAC

                                  26   ¶ 51. Similarly, they allege that Wells Fargo acted negligently, after learning of the fraud, by

                                  27   failing to inform Plaintiffs of the amounts of funds remaining in the account, to whom the funds

                                  28   were wired, and the procedures and processes for obtaining return of the fraudulently transferred
                                                                                         5
                                   1   funds. Id. ¶ 53. However, California courts have found that, “under California law, a bank owes

                                   2   no duty to nondepositors to investigate or disclose suspicious activities on the part of an account

                                   3   holder.” Casey v. U.S. Bank Nat. Assn., 127 Cal. App. 4th 1138, 1149 (2005). “Courts are more

                                   4   reluctant to recognize duties in this context because such duties run the risk of violating the bank’s

                                   5   or merchant’s customers’ right to privacy and of forcing the bank or merchant to act as the

                                   6   guarantor of their customers’ transactions.” QDOS, Inc. v. Signature Financial, LLC, 17 Cal.

                                   7   App. 5th 990, 1000 n.3 (2017) (quoting Casey, 127 Cal. App. 4th at 1149) (internal quotations

                                   8   omitted); Chi. Title Ins. Co. v. Superior Court, 174 Cal. App. 3d 1142, 1159 (1985) (“If . . . banks

                                   9   had a duty to reveal suspicions about their customers, they would violate their customers’ right to

                                  10   privacy, not to mention be forced to act as the guarantor of checks written by the depositors.”).

                                  11          Plaintiffs rely on a single case in arguing otherwise. But that case does not stand for the

                                  12   proposition that a bank has a duty to cooperate with a defrauded party. In Sun’n Sand, Inc. v.
Northern District of California
 United States District Court




                                  13   United California Bank, an employee of Sun’n Sand prepared and obtained authorized signatures

                                  14   on checks payable to United California Bank (“UCB”) for small amounts. 21 Cal. 3d 671, 678

                                  15   (1978). The employee then altered the checks, increasing the amount on each check, and

                                  16   presented them to UCB. Id. “Although UCB was the named payee, it ‘caused or permitted’ the

                                  17   proceeds of the checks to be deposited in a personal account maintained by [the employee] at

                                  18   UCB.” Id. A two-justice plurality of the California Supreme Court held that the “sufficiently

                                  19   suspicious” circumstances surrounding the checks gave rise to a “duty of inquiry” into the

                                  20   employee’s authorization to complete the transaction. Id. at 694-95. The duty, the plurality wrote,

                                  21   “is narrowly circumscribed: it is activated only when checks, not insignificant in amount, are

                                  22   drawn payable to the order of a bank and are presented to the payee bank by a third party seeking

                                  23   to negotiate the checks for his own benefit.” Id. at 695. The plurality did not discuss “objective

                                  24   indicia” of fraud “activating” a duty of care, as Plaintiffs argue; it held that once a bank has a duty

                                  25   of inquiry, it should look for “objective indicia” that the “party presenting the check is authorized

                                  26   to transact in the manner proposed.” Id. 695-96. Since Sun’n Sand discussed a duty to inquire

                                  27   into suspected fraud, and not a duty arising after a fraud has been committed, it does not help

                                  28   Plaintiffs’ argument, even assuming the two-justice plurality opinion constitutes legal authority.
                                                                                          6
                                   1   See Roy Supply, 39 Cal. App. 4th at 1071 (“[N]ot only is the lead opinion in Sun’n Sand not a

                                   2   landmark decision, it is not even precedent.”).

                                   3          Lastly, under California law, a bank is generally required to disregard any notice of

                                   4   adverse claims to an account:
                                                     Notice to any bank of an adverse claim (the person making the
                                   5                 adverse claim being hereafter called “adverse claimant”) to a deposit
                                                     standing on its books to the credit of or to personal property held for
                                   6                 the account of any person shall be disregarded, and the bank,
                                                     notwithstanding the notice, shall honor the checks, notes, or other
                                   7                 instruments requiring payment of money by or for the account of the
                                                     person to whose credit the account stands and on demand shall deliver
                                   8                 that property to, or on the order of, the person for whose account the
                                                     property is held, without any liability on the part of the bank[.]
                                   9

                                  10   Cal. Fin. Code § 1450 (emphasis added). The statute lists two exceptions to that general rule, but

                                  11   neither was applicable in the circumstances alleged. See id. at § 1450(a) (affidavit regarding

                                  12   anticipated misappropriation of property by fiduciary), (b) (adverse claim supported by an order or
Northern District of California
 United States District Court




                                  13   injunction). So, to the extent Wells Fargo disregarded any claims by Plaintiffs to the transferred

                                  14   funds, it was required to do so without incurring liability.

                                  15          In sum, Wells Fargo owed no duty to Plaintiffs vis-à-vis the third-party account in this

                                  16   case, or to cooperate with Plaintiffs to remedy the fraud, or to disclose to Plaintiffs information

                                  17   related to the third-party account.1

                                  18          Plaintiffs’ FAC fails to state a plausible claim for negligence.

                                  19   B.     Plaintiffs’ Additional Arguments
                                  20          Plaintiffs additionally argue that their FAC should not be dismissed because they are

                                  21   asserting a novel legal theory. That argument is unpersuasive. Plaintiffs’ purported theory is that,

                                  22   while courts have clearly decided that a bank owes no duty to noncustomers in general, a bank

                                  23   owes a duty to a customer when the customer has been defrauded on a separate account. Opp’n at

                                  24   4. But as discussed above, existing law draws the conclusion that Wells Fargo owed Plaintiffs no

                                  25   duty concerning the fraudster’s third-party account, nor a duty to cooperate with Plaintiffs in

                                  26
                                  27   1
                                         To the extent that the FAC continues to allege failures by Wells Fargo to comply with BSA or
                                  28   Patriot Act requirements, the Court has already held that those facts would not sustain a private
                                       right of action.
                                                                                         7
                                   1   investigating the fraud, nor a duty to disclose to Plaintiffs nonpublic information regarding the

                                   2   third-party account. Plaintiffs are merely arguing that liability should be extended to where it does

                                   3   not extend. Their other argument that dismissal is not warranted because “the facts demonstrate

                                   4   Plaintiffs’ entitlement to relief” is without merit for the same reason, because the facts alleged do

                                   5   not show Wells Fargo owed them a duty.

                                   6          Plaintiffs also posit that, even if Wells Fargo owed them no duty, the FAC could succeed

                                   7   under an intentional tort theory of liability. Specifically, they point to aiding and abetting a fraud.

                                   8   As Wells Fargo points out, if Plaintiffs believed that there is a plausible claim against Wells Fargo

                                   9   for an intentional tort, it is unclear why they did not make it in the FAC. Generally, under Fed. R.

                                  10   Civ. P. 8, a plaintiff must raise a claim in its complaint. See Conservation Force v. Salazar, 677

                                  11   F. Supp. 2d 1203, 1211 (N.D. Cal. 2009) (“A claim raised for the first time in briefing on a motion

                                  12   to dismiss may not be considered.”) (citing Stallcop v. Kaiser Foundation Hospitals, 820 F.2d
Northern District of California
 United States District Court




                                  13   1044, 1050 n.5 (9th Cir 1987)); Touchstone Research Grp. LLC v. United States, 2019 U.S. Dist.

                                  14   LEXIS 172203, *8 n. 5 (S.D.N.Y. 2019) (“[I]t is ‘axiomatic that the Amended Complaint cannot

                                  15   be amended by the briefs in opposition to a motion to dismiss.’”) (quoting O’Brien v. National

                                  16   Property Analysts Partners, 719 F. Supp. 222, 229 (S.D.N.Y. 1989)). Nevertheless, Plaintiffs

                                  17   clearly have not pleaded a plausible claim of aiding and abetting a fraud. “California courts have

                                  18   long held that liability for aiding and abetting depends on proof the defendant had actual

                                  19   knowledge of the specific primary wrong the defendant [allegedly] substantially assisted.”

                                  20   Upasani v. State Farm General Ins. Co., 227 Cal. App. 4th 509, 519 (2014) (citations omitted).

                                  21   Plaintiffs have not alleged that Wells Fargo had actual knowledge that a fraud was being

                                  22   committed until after its commission. FAC ¶¶ 15-22, 52. Nor do the allegations in the FAC

                                  23   plausibly support any other intentional tort claim.

                                  24          Finally, Plaintiffs assert that they should be given more time to obtain discovery regarding

                                  25   the agreements Old American had with Wells Fargo vis-à-vis Old American’s accounts with the

                                  26   bank. However, that argument is not persuasive. Those accounts are legally irrelevant because

                                  27   there are no allegations in the FAC connecting them to the transactions at issue. Further, the

                                  28   accounts belong to Old American, which has suggested no reason it could not obtain the
                                                                                          8
                                   1   agreements itself and ascertain the rights and duties contained therein.

                                   2                                           V.   CONCLUSION
                                   3          For the reasons stated above, the Court GRANTS Defendant Wells Fargo’s Motion to

                                   4   Dismiss the First Amended Complaint. Since Plaintiffs will not be able to sufficiently amend their

                                   5   complaint to state a valid negligence cause of action, Plaintiffs’ claim is DISMISSED

                                   6   WITHOUT LEAVE TO AMEND.

                                   7          IT IS SO ORDERED.

                                   8   Dated: October 16, 2019

                                   9
                                                                                                    THOMAS S. HIXSON
                                  10                                                                United States Magistrate Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         9
